                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00317-FDW-DCK


 GREG A. WIGGAN,                )
                                )
      Plaintiff,                )
                                )
 vs.                            )                                        ORDER
                                )
 UNIVERSITY OF NORTH CAROLINA - )
 CHARLOTTE,                     )
                                )
      Defendant.                )
                                )


       THIS MATTER is before the Court sua sponte regarding the docket in this matter

following administrative review of this matter, which shows three pending motions in limine.

Immediately prior to and during trial, the Court ruled on Defendants’ Motions in Limine (Docs.

No. 55, 57, and 59). The Court enters this order to memorialize those oral rulings, which are

contained in the transcript for trial and incorporated by reference herein. For the reasons stated in

open court, the motions (Docs. No. 55, 57, 59 are granted in part and denied in part.

       IT IS SO ORDERED.


                                       Signed: April 29, 2020




      Case 3:18-cv-00317-FDW-DCK Document 69 Filed 04/30/20 Page 1 of 1
